DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/2020 and 4/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The essential elements are: components of lenses or components of lens holders/barrels. Invention claims a lens moving apparatus. However, claim citations appear do not comprise components of lenses, or components for holding lenses.

Claims 2-22 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of US Patent of Lee et al (US 10197813). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present invention are disclosed in the respective claims of US 10197813 and are therefore anticipated by said claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20120229901) in the view of Sugawara et al (US 20130016428), further in the view of Ke (US 20110235196).

Regarding claim 1, Moriya teaches a lens moving apparatus (abstract; fig. 1 and 2), comprising: 

a housing supporting a first magnet (fig. 2, 30- housing, 28- magnet; ¶[0097], line 4-8, magnet holder (lens holder supporting frame) 30 that holds permanent magnet 28 disposed on the outside of this focusing coil 26); 


a support member, which is disposed over one side surface of the housing, and which supports the bobbin and the housing such that the housing and the bobbin are movable in second and/or third directions, which are perpendicular to the first direction (fig. 3, 16; fig. 14, 16B; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; ¶[0113], line 1-8, Four suspension wires 16 extend along optical axis O, and support the entirety of auto-focusing lens drive apparatus 20 so as to be able to rock in first direction (front-back direction) X and second direction (horizontal direction) Y. The other ends of four suspension wires 16 are fixed to upper printed wiring board 36 of above auto-focusing lens drive apparatus 20; ¶[0114], line 1-2, Two of four suspension wires 16 are used to supply power to focusing coil 26); 



a printed circuit board (fig. 3, 14; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16); and

an upper elastic member (fig. 2, 32) disposed between the second coil and the bobbin (fig. 2, 24, 32; fig. 3, 18, 40); 

a lower elastic member disposed under the bobbin and a lower elastic member disposed under the housing (fig. 2, 34- lower elastic member, 24- bobbin, 30- housing);

wherein the support member is disposed in parallel with the first direction (fig. 3, 16; fig. 14, 16B; ¶[0113], line 1-8, Four suspension wires 16 extend along optical axis O);

But Moriya does not specifically disclose that a second coil which is disposed over the housing, a printed circuit board disposed over the second coil.

However, Sugawara teaches a lens holder driving device (abstract; fig. 24 and 25), wherein a second coil which is disposed over the housing, a printed circuit board disposed over the second coil (fig. 25, 18- second coil, 44- printed circuit board, 24- bobbin, 30- the housing; ¶[0237], line 1-5, feeding to the focusing coil 26 is carried out from  the flexible printed circuit (FPC) 44 via the two suspension wires 16 and the first leaf spring 32; ¶[0277], line 1-7, an image stabilizer coil (18) comprising four image stabilizer coil portions (18f, 18b, 18l, 18r).

Sugawara also teaches wherein the printed circuit board includes at least one first terminal member, which is provided on a side thereof and is bent (fig. 25, 44, -- printed circuit board 44 which terminals are provided on sides and bent downwards);

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya by the lens holder driving device of Sugawara for the purpose of 

But Moriya – Sugawara combination does not specifically disclose that wherein the lower elastic member includes at least one second terminal member, which is bent at one side of the lower elastic member.

However, Ke teaches a camera module (abstract; fig. 2), wherein the lower elastic member includes at least one second terminal member (fig. 2: 70- lower elastic member, 711, 721- second terminal member), which is bent at one side of the lower elastic member (fig. 2, 711, 721).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya – Sugawara combination by the camera module of Ke for the purpose of compact of the camera module (¶[0026], line 10-11).

Regarding claim 6, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein a longitudinal direction of the second terminal member is disposed in parallel with the first direction (fig. 2, 711, 721 –which are disposed in parallel with the optical axis of the camera module, as disclosed in Ke).



Regarding claim 8 Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the lower elastic member is divided into a plurality of sub-lower elastic members, each of which includes the second terminal member (fig. 2, 34; fig. 15, 34B, -- 34B is divided into 4 sub- lower elastic members, as disclosed in Moriya).

Regarding claim 9, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 8, wherein the second terminal members are bent at outer frames of the respective sub-lower elastic members (fig. 2, 711, 721, as disclosed in Ke).

Regarding claim 10, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 8, wherein each of the second terminal members has a bending slit in at least one side of a bent portion thereof (fig. 2, 711, 721, as disclosed in Ke).


a first coupling portion coupled to the housing; 
a second coupling portion coupled to the base; 
a pair of first elastic deformation portions, which extend from the first coupling portion and are configured to be symmetric with respect to each other; and 
a pair of second elastic deformation portions, which extend from the second coupling portion and are configured to be symmetric with respect to each other.
(fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; --as the wire 16 is flexible and no definition limitations on the shape of the support member, in a broad reasonable interpretation, the flexible wires 16 have coupling portion coupled to the housing, coupling portion coupled to the base, elastic deformation portions and symmetric with respect to each other, as disclosed in Moriya).

Regarding claim 12, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the support member comprises: 
a pair of connecting portions, which connect the first elastic deformation portions to the second elastic deformation portions and which are configured to be symmetric with respect to each other (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; --as the wire 16 is flexible and 

Regarding claim 13, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the base has a support member mounting recess to which the second coupling portion is coupled (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16, as disclosed in Moriya).

Regarding claim 14, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the second coil is upwardly spaced apart by a predetermined distance from a holding portion, which is formed at the housing and which secures or couples the first coupling portion to the housing (fig. 25, 18- second coil, 44- printed circuit board, 24- bobbin, 30- the housing, as disclosed in Sugawara).

Regarding claim 15, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 7, wherein the support member is coupled at one end thereof to the housing and is coupled at the other end thereof to the base (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 

Regarding claim 16, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 15, wherein the support member is conductively connected to the upper elastic member (fig. 3, 16, 26, 32; ¶[0204], line 1-13, the flexible printed circuit (FPC) 44 is electrically connected to the first end portion (the first tied-up part) 261 of the focusing coil 26 via the suspension wire 16, as disclosed in Sugawara).

Regarding claim 17, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the second coil is constituted by a plate having a pattern coil, and is layered on the printed circuit board and coupled thereto (fig. 4, 18, 40; fig. 24 and 25, 18, 44, as disclosed in Sugawara).

Regarding claim 18, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the lower elastic member includes an outer frame coupled to the housing (fig. 2, 34; fig. 15, 34B; ¶[0222], line 1-8, the lower leaf spring (rear spring) 34B has lower inner ring section 342B attached to the bottom of lens holder 24B, and lower outer ring section 344B attached to lower ring-shaped end 446B of coil holder 44B, as disclosed in Moriya).

Regarding claim 19, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 7, wherein the support member is constituted by 

Regarding claim 20 Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 19, wherein the elastic wire is disposed at a corner of the housing (fig. 3, 16, as disclosed in Sugawara).

Regarding claim 21, Moriya – Sugawara– Ke combination teaches that the A camera module comprising an image sensor, a lens and a lens moving apparatus according to claim 1 (¶[0002], line 1-5, a lens holder driving device capable of picking up a static image without blurry images by stabilizing the blurry images (movement) occurring upon shooting the static image using a miniature camera for a mobile terminal, as disclosed in Sugawara).

Regarding claim 22, Moriya – Sugawara– Ke combination teaches that the a mobile device comprising the camera module according to claim 21 (¶[0002], line 1-5, a lens holder driving device capable of picking up a static image without blurry images by stabilizing the blurry images (movement) occurring upon shooting the static image using a miniature camera for a mobile terminal, as disclosed in Sugawara).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20120229901) in the view of Sugawara et al (US 20130016428) and Ke (US 20110235196), further in the view of Iguma (US 4568142).

Regarding claim 5, Moriya – Sugawara– Ke combination discloses as set forth above and further teaches that  wherein the support member is disposed in parallel with the first direction (fig. 3, 16, --along optical axis O).  

But Moriya – Sugawara– Ke combination does not specifically disclose that the lens moving apparatus according to claim 1, and has a shape of a plate or a leaf.

However, Iguma in the same field of endeavor teaches an objective lens drive apparatus (abstract), wherein the support member has a shape of a plate or a leaf (col. 1, line 35-41, an optical system using an object lens of small angle of view is supported by an elastic support member such as a plate spring…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya – Sugawara -Ke combination by the lens apparatus of Iguma to have the support member having a shape of a plate or a leaf, for the purpose of good response to focusing and tracking operation (col. 1, line 45-47).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872